                                                                           JS-6
 1 HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
   Sepehr Daghighian (SBN 239349)
 2
   sd@hdmnlaw.com
 3 Kevin Y. Jacobson (SBN 320532)
 4
   kj@hdmnlaw.com
   10900 Wilshire Boulevard, Suite 300
 5 Los Angeles, CA 90024
 6
     DEAN A. OLSON [Bar No. 126155]
 7   dolson@clarkhill.com
     MICHELLE JUDY DROEGER [Bar No. 151384]
 8
     mdroeger@clarkhill.com
 9   CLARK HILL LLP
     1055 West Seventh Street, 24th Floor
10
     Los Angeles, CA 90017
11   (213) 891-9100
     (213) 488-1178 (FAX)
12
     Attorneys for Defendant
13   FCA US LLC
14                          UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16 ERIK AGUEROS, an individual              )    Case No. EDCV 19-01516-GW-KKx
                                            )
17                                          )    Hon. George H. Wu
               Plaintiff,
18       vs.                                )    Courtroom 9D
                                            )
19                                          )    ORDER OF DISMISSAL
   FCA US LLC, and DOES 1 through 10,       )
20 inclusive,                               )    Discovery Cut-Off: March 6, 2020
                                            )    Motion Cut-Off: May 4, 2020
21             Defendants.                       Trial Date: June 16, 2020
                                            )
22                                          )
                                            )
23                                          )
24
25
26
27
28
     5                                     -1-
     5
     .
                              [PROPOSED] ORDER OF DISMISSAL
     3
 1                                            ORDER
 2            Based on the stipulation of the parties, and good cause appearing therefore, the
 3 stipulation is approved. The entire action, including all claims and counterclaims
 4 stated herein against all parties, is hereby ORDERED dismissed with prejudice, each
 5 side to bear its own costs and attorney’s fees.
 6            IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce
 7 the settlement terms and conditions of the settlement.
 8
 9       Dated: February 18, 2020

10
                                                       HON. GEORGE H. WU,
11                                                     U.S. DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     5                                           -2-
     5                           [PROPOSED] ORDER OF DISMISS
     .
     3
